Citation Nr: 0101402	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-19 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a scar of the left 
lower leg.  

2.  Whether the veteran has timely filed a substantive appeal 
on the issue of entitlement to service connection for a skin 
disorder on the basis of exposure to Agent Orange in service, 
following RO issuance of a Statement of the Case on that 
issue in August 1999.

3.  Whether the veteran has timely filed a substantive appeal 
on the issue of entitlement to service connection for 
hepatitis, following RO issuance of a Statement of the Case 
on that issue in August 1999.

4.  Whether the veteran has timely filed a substantive appeal 
on the issue of entitlement to secondary service connection 
for a low back disorder, following RO issuance of a Statement 
of the Case on that issue in August 1999.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1968.

The appeal of the claim of entitlement to service connection 
for a scar of the left lower leg arises from the March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, in pertinent part 
denying that claim. 

The questions of whether the veteran has timely filed 
substantive appeals on the issues of entitlement to service 
connection for a skin disorder on the basis of exposure to 
Agent Orange in service, entitlement to service connection 
for hepatitis, and entitlement to secondary service 
connection for a low back disorder, all following RO issuance 
of a Statement of the Case on those issues in August 1999, 
originally arise from an August 1998 RO decision, in 
pertinent part, denying those claims for service connection.  

In the course of appeal the veteran testified before the 
undersigned Board member at the RO in July 2000.  A 
transcript of that hearing is included in the claims folder.  


REMAND

Regarding the claim of entitlement to service connection for 
a scar of the left lower leg, the Board notes that the 
veteran underwent VA examinations of his muscles and scars in 
April 2000.  

The April 2000 VA examiner of the veteran's muscles noted the 
veteran's reports of pain and numbness, tingling, and burning 
sensation in the left lower leg since a shrapnel injury to 
the left lower leg in service.  The veteran reported 
associated limping and difficulty ambulating at times.  Upon 
examination, there was tenderness in the left lower leg 
region, but a scar on the left lower leg was nontender.  
There was decreased sensation to pinprick and light touch in 
the left lower leg, though vibration and position sense were 
intact in that area.  The examiner noted that the veteran 
limped on the left side.  Neurological difficulties were also 
noted in the left groin area, and spasms in the left groin 
area caused the veteran to arise slowly.  The examiner 
diagnosed, in pertinent part, post-traumatic neuralgia.  

The VA examiner who examined the veteran's scars in April 
2000 noted that the veteran had a 2 X 0.3 centimeter hyper-
pigmented scar of the left lower leg which was painful to 
touch.  

At a hearing before the undersigned Board member at the RO in 
July 2000, the veteran reported that the scar on his left 
lower leg resulted from his slipping off the top of a tank 
onto a drum below, cutting the leg.  He testified that this 
occurred in the face of incoming fire, and that the wound was 
repaired in the field, so that there were no service records 
of treatment.  The veteran does have a Purple Heart Medal, 
did engage in combat with the enemy, and does have service 
connection for shell fragment wound residuals.  

The veteran should be afforded an additional VA examination 
for his scar of the left lower leg, and the examiner should 
provide an opinion as to whether it is at least as likely as 
not that the scar is related to the veteran's period of 
service.  This should be done because a reasonable 
possibility exists that the opinion may aid in substantiating 
the veteran's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).

Regarding the questions of whether the veteran timely filed 
substantive appeals on the issues of entitlement to service 
connection for a skin disorder on the basis of exposure to 
Agent Orange in service, entitlement to service connection 
for hepatitis, and entitlement to secondary service 
connection for a low back disorder, all following RO issuance 
of a Statement of the Case on those issues in August 1999, 
the Board notes that the three underlying service connection 
claims were the subject of a hearing before the undersigned 
Board member at the RO in July 2000.  While the undersigned 
Board member superficially reviewed the claims folder prior 
to that hearing, due to the hearing docket and insufficient 
time for such review, the questions of whether timely 
substantive appeals had been filed were not then identified.  
The limited time for review was made more difficult by the 
fact that pertinent documents in the claims folder were filed 
out of chronological order.

Accordingly, hearing testimony was taken on the underlying 
issues of entitlement to service connection for a skin 
disorder on the basis of exposure to Agent Orange in service, 
entitlement to service connection for hepatitis, and 
entitlement to secondary service connection for a low back 
disorder.  Upon review of the claims folder at this time, it 
appears that these claims for service connection were not the 
subject of timely substantive appeals.  The RO denied these 
three claims for service connection in August 1998, the 
veteran filed a notice of disagreement with those denials in 
August 1999, within one year of that August 1998 decision, 
and a Statement of the Case as to the claims was issued in 
August 1999.  However, no substantive appeal was received 
within 60 days of that Statement of the Case, or within one 
year of the August 1998 date of issuance of the initial 
denials.  See 38 C.F.R. § 20.302(b) (2000).  The veteran was 
informed by a letter sent by the RO in November 1999 that no 
timely substantive appeal had been filed to perfect the 
appeals of these three claims, and that accordingly the 
August 1998 denials of the three claims had become final, and 
new and material evidence would be required to reopen the 
claims.  This letter erroneously listed the Statement of the 
Case as being issued on June 21, 1999, and erroneously stated 
that the appeal period had expired on August 21, 1999, 
instead of October 31, 1999.  Had the appeal period not 
already expired at the time the letter was written, in light 
of these errors the Board would not have attached any 
significance to the letter.  In any event, the veteran 
attempted to perfect the three appeals by filing a VA Form 9, 
which was received at the RO in December 1999.  The Board 
cannot address this issue of timeliness of that December 1999 
VA Form 9 in the first instance.  Rather, the veteran and his 
representative must first be accorded the opportunity to 
address these questions of timeliness of filing substantive 
appeals for claims of entitlement to service connection for a 
skin disorder on the basis of exposure to Agent Orange in 
service, entitlement to service connection for hepatitis, and 
entitlement to secondary service connection for a low back 
disorder, all following RO issuance of a Statement of the 
Case on those issues in August 1999.  The case is therefore 
remanded for such action.  Bernard v. Brown, 4 Veteran App 
384 (1993).  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should issue a Statement of 
the Case addressing the questions of 
whether the veteran timely filed 
substantive appeals on the issues of 
entitlement to service connection for a 
skin disorder on the basis of exposure 
to Agent Orange in service, entitlement 
to service connection for hepatitis, 
and entitlement to secondary service 
connection for a low back disorder, all 
following RO issuance of a Statement of 
the Case on those issues in August 
1999.  The veteran and his 
representative should be afforded the 
applicable time to respond.  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left lower leg 
scar since June 1997, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

3.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his left lower leg scar.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The examiner should 
report all findings in detail.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that the scar resulted from injury in 
service or is otherwise related to 
service.
 
4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

5.  Thereafter, the RO should 
readjudicate the remanded issue of 
entitlement to service connection for a 
scar of the left lower leg.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



